DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	The amendments filed 11/11/2022 have been entered. Claims 1-16 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith (US 7,228,881 B1), in view of Heikkinen (US 4,373,564 A).
Regarding claim 1: Smith discloses an attachment (NOTE: the recitations “timber processing” and “for a skid steer, excavator, or tractor” are intended use recitations and are not being given patentable weight), the attachment including:
a frame (15) including a pair of upwardly extending arms (39) (see fig. 1), wherein each arm includes at an upper end a forwardly extending cantilever portion (see annotated fig. 2 of Smith below, and col. 6, lns. 17-22);

    PNG
    media_image1.png
    208
    322
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    198
    345
    media_image2.png
    Greyscale

Annotated Figure 2 of Smith

a slide assembly (31, 35, 37, fig. 4) supported by each cantilever portion (the cantilever portions directly support frame member 37 as indicated in fig. 2 above), wherein the slide assembly includes a slider (see fig. 4, the portion of 31 directly attached to frame member 37) moveable along a longitudinal axis (a longitudinal centerline axis of frame member 37) of the slide assembly, wherein the longitudinal axis of the slide assembly extends laterally (see fig. 2);
a mounting plate (53, fig. 1) coupled to the frame (the recitation “for coupling the attachment to a skid steer, excavator, or tractor” is an intended use recitation and is not being given patentable weight); and
a grapple (35) coupled to the slider (see fig. 4). 
Smith is silent regarding the longitudinal axis of the slide assembly extending through forward end portions of each cantilever portion.
However, in the same field of endeavor, Heikkinen teaches cantilever portions supporting and formed as a single piece with a portion (33) of a slide assembly (30-33) having a slider (see annotated fig. 1 below) and a longitudinal centerline axis of the slide assembly extends through forward ends of the cantilever portions (see fig. 1 below).

    PNG
    media_image3.png
    307
    547
    media_image3.png
    Greyscale

Annotated Figure 1 of Heikkinen

Therefore, because Heikkinen teaches that it is known that forming cantilever portions as a single piece with a frame member directly supporting a slider provides sufficient functionality for supporting and facilitating sliding action of the slider, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in like manner, since selecting from known types of connections between cantilevers and sliding assemblies allowing for sufficient functionality would be obvious to the skilled artisan. Said modification would result in the longitudinal centerline axis of Smith’s slide assembly extending through forward end portion of each cantilever portion, as taught by Heikkinen.
Regarding claim 2, which depends on claim 1: Smith discloses a first trough (45, 47, fig. 4) coupled to the frame (15, fig. 1) (via rails 33, figs. 1, 4) and adapted to hold a log (WL) for cutting (see fig. 4 and col. 6, lns. 41-44).
Regarding claim 3, which depends on claim 2: Smith discloses a forward edge (bottom edge as shown in fig. 2) of the first trough (45, 47) is lower in height than a rearward edge of the trough, at least when the front wheels of the truck (fig. 1) are located on lower ground than the rear wheels (19).
Regarding claim 4, which depends on claim 2: Smith discloses a second trough (91, fig. 5) coupled to the frame (15, fig. 1), the second trough positioned below a first end of the first trough so that the second trough receives a timber portion (81) that is cut when the log held within the first trough (45, 47) extends beyond the first end of first trough (see fig. 5).
Regarding claim 5, which depends on claim 4: Smith discloses a saw (61, figs. 2, 4) coupled to the frame (15, fig. 1) and located proximate the first end of the first trough (45, 47) (see fig. 5).
Regarding claim 6, which depends on claim 5: Smith discloses a splitting wedge (105, fig. 8) positioned at an end of the second trough (91) and distal from the first end of the first trough (45, 47).
Regarding claim 7, which depends on claim 6: Smith discloses a push plate (123, fig. 6) for urging a timber portion (81) received in the second trough (91) against the splitting wedge (105, figs. 7-8).
Regarding claim 8, which depends on claim 7: Smith discloses the push plate (123, fig. 7) is coupled to a hydraulic cylinder (col. 8, lns. 28-32).
Regarding claim 9, which depends on claim 8: Smith discloses the push plate (123, fig. 3) moves laterally in the same direction of a lateral movement of the grapple (35, fig. 4).
Smith does not explicitly disclose that the push plate and grapple move in conjunction with each other. However, Smith discloses the grapple and the push plate are operated hydraulically by an operator from a workstation (col. 6, lns. 49-61, “hydraulic activation is used to both clamp the log and to also move the clamping device along the horizontal frame member 37. All of this and the other hydraulic operations [including operation of the push plate] performed herein are possible from the work station 51”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the push plate and grapple are capable of moving in conjunction with each other and the skilled artisan would easily envisage moving the log into position for cutting a new piece of the log using the grapple while at the same time using the push plate to push the current cut piece into the splitting wedge, thereby making the operation more time efficient.
Regarding claim 11, which depends on claim 1: Smith discloses the grapple (35) is pivotally coupled to the slider (see annotated fig. 4 of Smith below).

    PNG
    media_image4.png
    412
    443
    media_image4.png
    Greyscale

Annotated Figure 4 of Smith

Claims 10 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith, in view of Heikkinen, and further in view of Hoskin (US 4,284,112 A).
Regarding claim 10, which depends on claim 8: Smith is silent regarding the first trough including a chain for laterally translating a log portion toward and beyond the first end of the first trough.
However, in the same field of endeavor, Hoskin teaches a trough (formed by chains 23 and both fenders 29, fig. 3) including chains (23) for laterally translating a log portion toward and beyond an end of the trough (see figs. 2-3 and col. 2, lns. 32-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Smith’s first trough with a chain for laterally translating a log portion toward and beyond the first end of the first trough, as taught by Hoskin.
Regarding claim 15, which depends on claim 11: Smith discloses the clamping device (31) of the slide assembly (31, 35, 37), and the grapple (35) itself, are hydraulically operated (col. 6, lns. 17-19 and 49-50).
Smith does not explicitly disclose that the slider is coupled to a hydraulic cylinder.
However, Heikkinen teaches a slider coupled to a hydraulic cylinder (31) (see annotated fig. 1 of Heikkinen above).
Therefore, because Heikkinen teaches that it is known to couple a slider to a hydraulic cylinder to provide sufficient functionality for activating a grapple, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in like manner, since selecting from known types of connections between sliders, hydraulic cylinders, and grapples allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 16, which depends on claim 15: Smith discloses the slider (see annotated fig. 4 of Smith above) of the slide assembly (31, 35, 37, fig. 4) includes a tubular portion within which a portion (37) of the slide assembly moves from side to side.
Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith, in view of Heikkinen, and further in view of Roy et al. (US 2004/0168568 A1).
Regarding claim 12, which depends on claim 11: Smith is silent regarding the grapple being coupled to the slider by a rotator that permits the grapple to rotate about an axis of the grapple.
However, in the same field of endeavor, Roy teaches a grapple (fig. 2) comprising a rotator (14) that permits the grapple to rotate about a vertical axis of the grapple (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple Smith’s grapple to the slider by a rotator, thereby permitting the grapple to rotate about a vertical axis of the grapple, as taught by Roy. One of ordinary skill in the art would have been motivated to make this modification in order to rotate logs that have a bow to them within the first trough so that the portion of the log to be cut is substantially perpendicular to the saw, thereby allowing for a straighter cut relative to the longitudinal length of the log.
Regarding claim 13, which depends on claim 11: Smith discloses the grapple (35) is coupled to the slider by a pivot that permits each jaw of the grapple to move forward and back (see annotated fig. 4 of Smith above).
Smith is silent regarding the grapple being coupled to the slider by a pivot that permits the grapple to move left and right.
However, Roy teaches a grapple (fig. 2) comprising a rotator (14) that permits the grapple to rotate left and right about a vertical axis of the grapple (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple Smith’s grapple to the slider by a rotator, thereby permitting the grapple to rotate about a vertical axis of the grapple, as taught by Roy. One of ordinary skill in the art would have been motivated to make this modification in order to rotate logs that have a bow to them within the first trough so that the portion of the log to be cut is substantially perpendicular to the saw, thereby allowing for a straighter cut relative to the longitudinal length of the log.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Smith (US 7,228,881 B1), Heikkinen (US 4,373,564 A), Hoskin (US 4,284,112 A) and Roy et al. (US 2004/0168568 A1), fails to anticipate or render obvious in combination the limitations of claim 14 in combination with the other limitations of the claims from which it depends.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725